                                                                --· ·--·-····-·------




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                            03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                  JUDGMENT
SEPTEMBER 11, 2001

---------------- -------------------------------------------X
This document relates to:

     Ashton et al v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

     Bauer et al v. al Qaeda Islamic Army, et al., 02 Civ. 7236 (GBD) (SN)

     Burlingame v. Bin Laden, et al., 02 Civ. 7230 (GBD) (SN)

     Cheryl Rivelli, et al V. Islamic Republic oflran, 18 Civ. 11878 (GBD) (SN)

   It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netburn's January 21, 2020 Report and Recommendation (the "Report"), recommending that this

Court grant in part and deny in part Plaintiffs' motions; (Report, ECF No.5701, at 10), is adopted,

as it pertains to Plaintiffs Christopher Dowdell, Willima Dowdell, Matthew Dowdell, Dayna

Spordone, Christopher Michael Ruggieri, Phylicia Ruggieri, Justin Sivin, and Donald Scause.

Plaintiffs motion for Final Judgments (ECF Nos. 5402, 5407, 5420, and 5428), are granted as they

pertain to Christopher Dowdell, Willima Dowdell, Matthew Dowdell, Dayna Spordone,

Christopher Michael Ruggieri, Phylicia Ruggieri, Justin Sivin, and Donald Scause. it is

   ORDERED that the Plaintiffs identified in the attached Exhibit A are awarded judgment

for pain and suffering damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per
annum, all interest compounded annually over the same period; and it is

  ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages awards may submit in later stages applications for solatium and/or economic damages

awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.




Dated: New York, New York
       February 18, 2020




                                                          THIS DOCUMENT WAS. p r ~
                                                          ON THE DOCKET ON -~Jf_u 2--i)
EXHIBIT A
2      Brian Magee          William Dowdell      Stepchild   $4,250,000
 3     Brian Magee          Matthew Dowdell      Stepchild   $8,500,000
.4    Milton Bustillo       Dayna Spordone       Stepchild   $8,500,000
 5   Joseph Rivelli, Jr.   Christopher Michael   Stepchild   $8,500,000
                                 Ru 1en
 6   Joseph Rivelli, Jr.    Phylicia Ruggieri    Stepchild   $4,250,000
 7      Joel Miller            Justin Sivin      Stepchild   $4,250,000
 9    Dennis Scauso          Donald Scauso       Stepchild   $8,500,000
